Exhibit SETTLEMENT AND RELEASE AGREEMENT FOR COMMON STOCK KAL Energy, Inc. To: KAL Energy, Inc. World Trade Center 14th Floor Jl. Jenderal Sudirman Kav. 29-31 Jakarta 12920, Indonesia In light of both parties desire to resolve the debts of KAL Energy, Inc., a Delaware corporation (the “Company”) with the undersigned, this Settlement and Release Agreement (the “Agreement”) is made between the Company and the undersigned, whereby the undersigned (the “Creditor”) will take shares of common stock , par value $0.0001 per share, (the “Shares”) of the Company in complete settlement and satisfaction of the $ (the “Settlement Amount”) owed the Creditor, which is effectively a purchase price of $0.012 per common share (the “Purchase Price”).This Agreement is in accordance with and subject to the terms and conditions described below. In consideration of the and Company’s agreement to sell the Shares to the Creditor for the Settlement Amount upon the terms and conditions contained herein, the Creditor agrees and represents as follows: B.
